Alton Williams filed his petition in this court for a writ of habeas corpus, alleging that he was illegally restrained of his liberty by the sheriff of Oklahoma county, that no charge had been filed against him and no warrant issued, and that he had been in custody more than six days.
Stanley Rogers, sheriff of Oklahoma county, filed his response stating that he was holding petitioner as a fugitive *Page 345 
from justice, upon a telegraphic warrant from the state of Kansas, in which state he is charged with obtaining money by false pretenses alleged to have been committed in Pratt county, in said state.
It was made to appear to the court at the hearing that the Governor of the state of Oklahoma had honored a requisition from the Governor of the state of Kansas and had duly issued his requisition warrant therefor.
Defendant introduced evidence in support of his charge that the requisition was not in good faith but for the purpose of collecting a debt. The state offered evidence to the contrary.
The court, being duly advised in the premises, finds that the proceedings to obtain the requisition were in all things legal and proper and that there is no merit in petitioner's contention that the prosecution is not in good faith.
The writ is therefore denied.
EDWARDS, P. J., and DAVENPORT, J., concur.